Exhibit 21.1 SPAR Group, Inc. List of Subsidiaries 100 % Owned Subsidiaries State/Country of Incorporation SPAR Acquisition, Inc. Nevada SPAR Bert Fife, Inc. (inactive) Nevada SPAR Canada Company Nova Scotia, Canada SPAR Canada, Inc. Nevada SPAR Group International, Inc. Nevada SPAR International Ltd. Cayman Islands SPAR Marketing Force, Inc. Nevada SPAR Megaforce, Inc. (inactive) Nevada SPAR Trademarks, Inc. Nevada SPAR Merchandising Romania, Ltd. (inactive) Romania SPAR China Ltd. China SPAR FM Japan, Inc. Japan SPAR (Shanghai) Field Marketing Ltd. (inactive) China NMS Retail Services, ULC Nova Scotia, Canada National Assembly Services, Inc. Nevada National Merchandising Services, LLC Nevada NMS Holdings, Inc. Nevada 51% Owned Subsidiaries Country SGRPMeridian (Pty), Ltd. South Africa Owns 51% of CMR-Meridian (Pty) Ltd. South Africa SPARFACTS Australia (Pty), Ltd. Australia SPAR (Shanghai) Marketing Management Company Ltd. China Owns 75.5% of SPAR DSI Human Resource Company China SPAR TODOPROMO, SAPI, de CV Mexico SPAR NDS Tanitim Ve Danismanlik A.S. Turkey SPAR KROGNOS Marketing Private Limited India Preceptor Marketing Services Private Limited(acquired March 2013) India
